i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00647-CV

        IN RE NIRVANA APTS., A CALIFORNIA LIMITED PARTNERSHIP,
     a/k/a NIRVANA APTS. L.P. and d/b/a LINCOLN VILLAGE APARTMENTS;
        MARCHAI, A CALIFORNIA LIMITED PARTNERSHIP a/k/a and d/b/a
  LINCOLN VILLAGE APARTMENTS; NIRVANA APARTMENTS, LLC; SHEVACH,
 INC.; CHAIM FREEMAN, INDIVIDUALLY; and KIMBERLY OGG, INDIVIDUALLY

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 28, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 12, 2009, relators filed a petition for writ of mandamus. The court has

considered relators’ petition for writ of mandamus and is of the opinion that relators are not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP .

P. 52.8(a).

                                                               PER CURIAM



         … This proceeding arises out of Cause No. 2008-CI-02773, pending in the 285th Judicial District Court, Bexar
           1

County, Texas, the Honorable Michael Peden presiding. However, the order complained of was signed by the Honorable
Barbara Hanson Nellermoe, presiding judge of the 45th Judicial District Court, Bexar County, Texas.